    Case
     Case1:18-cr-00799-KMW Document
           1:18-cr-00799-KMW        212-1
                             Document  214Filed  05/22/20
                                             Filed 05/26/20Page 1 of12of 2
                                                             Page




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                       USDC SONY
                           ------------x                            DOCUMENT
                                                                    ELECTRONICALLY Fil.F i.; 1 1
UNITED STATES OF AMERICA,
                                                                  . DOC#:._ _ _~ - - : - -·- 1Itt
                                Plaintiff,                        Ji UATE FILED:     ~/dv
                                                                                    /.:2.0 ~_:
                                                      ORDER
               -against-
                                                      18 CR 799 (KMW)
BINGQIN YANG, et aL,

                                Defendant

--------------------- -----------------------x

KIMBA M. WOOD, U.S.D.J.

Upon application of the Defendant, Bingqin Yang, and on consent of the Government, the
Defendant's application for bail pursuant to 18 U.S.C. § 3142(c) is GRANTED. The Clerk
of Court is directed to prepare a personal recognizance bond with the following conditions
of release:

       1. A personal recognizance bond in the amount of $150,000.00, to be signed by the
          defendant and two financially responsible persons;

       2. Home confinement at 3142 Bowne St., Apt. 3G, Flushing, NY with electronic
          monitoring;

       3. Pretrial supervision as directed;

       4. Travel limited to Southern and Eastern Districts of New York, and any travel only
          permitted with prior notice to and approval by Pretrial Services;

       5. Surrender all passports and other travel documents, and make no application for
          replacement documents;

       6. Mr. Yang shall self-quarantine at home for fourteen days after release;

      7. Mr. Yang shall be released directly from the Metropolitan Correctional Center
         upon entry of this order and shall sign the bond remotely;

      8. Mr. Yang shall not commit a federai state or local crime during release;
                                                                                 WWW

  Case 1:18-cr-00799-KMW
  Case 1:18-cr-00799-KMW Document 212-1
                           Document  214Filed 05/22/20
                                           Filed       PagePage
                                                 05/26/20   2 of 2 2 of 2




      9. Remaining conditions to be satisfied by May 29, 2020.


SO ORDERED.

Dated: New York, New York
       May~2020

                                                                             1


                                             THE HONORABLE KIMBA M. WOOD
                                             UN ITED STATES DISTRICT JUDGE
                                            ·souTHERN DISTRICT OF NEW YORK




                                                                                  II
                                                                                    I
                                                                                  1'·
                                                                                    ·I
                                                                                     I
